Citation Nr: 1631621	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-42 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for left foot disability, claimed as plantar fasciitis.

2.  Entitlement to service connection for right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1967.

This appeal comes before them a Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2014 rating decision of the VA Regional Office (RO in Lincoln, Nebraska that, in pertinent part, denied entitlement to service connection for bilateral plantar fasciitis, tinnitus, and hearing loss. 

The Veteran was afforded personal hearings at the RO in September 2014 and in April 2015 before the undersigned Veteran's Law Judge sitting at Lincoln, Nebraska.  The transcripts are of record. 

By rating decision in March 2015, the RO granted service connection for tinnitus and right ear hearing loss.  These are full grants of benefits sought on appeal and they are no longer for appellate consideration. 

Following review of the record, the issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

On April 28, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to service connection for right foot disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the instant case, during personal hearing in April 2015, the Veteran clarified that he was only seeking service connection for the left foot, that he did not have a problem with the right foot, and that the only issue to be dealt with on appeal was entitlement to service connection for a left foot disorder.  The Board finds that this testimony is tantamount to withdrawal of the appeal of entitlement to service connection for right foot disability.  Therefore, as the appellant is found to have withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration in this regard.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for right foot disability and it is dismissed.



ORDER

The appeal of entitlement to service connection for right foot disability is dismissed.


REMAND

The Veteran asserts that he has left foot disability related to symptoms he experienced and was treated for in service, followed by an almost 50-year history of continuing symptoms, for which service connection should be granted.  

Service treatment records reflect that the Veteran was seen in February 1967 for plantar warts on the left foot.  On podiatry consultation later that day, calluses were reduced under the 5th metatarsal head of the left foot.

The Veteran was afforded a VA examination in December 2014 where the examiner stated that the appellant had no plantar warts or calluses at that time and that the condition had resolved.  It was opined that although he appeared to have serious venous disease of the left leg and foot, and also carried a diagnosis of plantar fasciitis, these did not appear to be related to planter warts or calluses in service in any way.  However, received from W. P. Fitzgibbons, M.D. of Skyline Medical Center was a June 2015 medical opinion to the effect that the appellant currently had callus formation and a fifth metatarsophalangeal joint deformity that were traceable to military service as far back as 1967, and that current symptoms of pain and difficulty with walking were as likely as not related to his military duties.  

In view of the above, the Board finds that there is a clear conflict in the clinical data such that a clarifying opinion is warranted.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, the case will be remanded for a specialist examination, to include a medical opinion as to whether the evidence supports a finding of current left foot disability related to symptoms in service. 

Finally, review of the record discloses that private clinical notes dated in 2010 indicate that the Veteran had plantar warts that had been removed by a podiatrist.  In this regard, the Board notes that signed authorization was received from the Veteran in October 2014 to secure records from Dr. Drews of the Associated Foot Clinic, 12115, Pacific Street, Omaha, Nebraska 68154, but that it does not appear that the clinic or Dr. Drews was contacted.  This must be accomplished.  [It appears that this facility is operational as Associated Podiatrists, PC.]

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Dr. Michael Drews of Associated Podiatrists, PC, using authorization already of record and request all of the Veteran's clinical records dating back to 1965.  All attempts to obtain the records should be documented in the claims file.

2.  After a reasonable time for receipt of any additional records, schedule the Veteran for an examination by a VA podiatrist to determine all current left foot diagnoses and for an opinion as to whether any current left foot disability is related to service.  Access to Virtual VA/VBMS must be made available to the examiner.  The podiatrist should complete a Disability Benefits Questionnaire and include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings must be reported in detail.  Following review of the record and physical examination, the examiner must fully identify any foot disorder present, to include whether there is evidence of plantar fasciitis, plantar warts and/or calluses, and respond to the following questions:

a) Is it at least as likely as not (a 50 percent probability or better) there is a relationship between current left foot disability and left foot symptoms recorded during service?

b) Whether it is more likely than not that current left foot complaints/disability are more likely of post service onset and unrelated to active duty.

A complete rationale must be provided for all opinions.  The examiner is requested to discuss all of the clinical findings in detail and reconcile any contradictory evidence in a narrative report. 

3.  The RO should ensure that the clinical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction.

4.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


